Citation Nr: 1010400	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-31 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
November 1978, from June 1993 to August 1993, from January 
1995 to February 1995, and from December 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Biose, Idaho, that denied the above claim.

In December 2008, the Veteran was afforded a video conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In February 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him 
from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes due 
to individual unemployability have been met.  38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.19 (2009).   




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to TDIU.  

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or the impairment caused by any nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Disabilities that are not service connected cannot serve as a 
basis for a total disability rating.  38 C.F.R. §§ 3.341, 
4.19.

While the veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is service-connected for left upper 
extremity radiculopathy associated with degenerative disc 
disease of the cervical spine, rated 30 percent disabling; 
degenerative disc disease of the cervical spine, rated 30 
percent disabling; left index finger metacarpophalangeal 
joint crush injury with limited motion, rated 10 percent 
disabling; hypertension, rated 10 percent disabling; scar at 
the tip of the right index finger, rated 10 percent 
disabling; right knee sprain, rated 10 percent disabling; 
impotence associated with hypertension, rated noncompensable; 
surgical scar of the right anterior cervical spine associated 
with degenerative disc disease of the cervical spine, rated 
noncompensable; and surgical scar of the right iliac crest 
associated with degenerative disc disease of the cervical 
spine, rated noncompensable.  His combined evaluation is 70 
percent.

As set forth under 38 C.F.R. § 4.16 (a), for the purpose of 
one 60 percent disability or one 40 percent disability in 
combination, disabilities resulting from common etiology will 
be considered one disability.  Therefore, as the left upper 
extremity radiculopathy, rated 30 percent disabling, is 
associated with degenerative disc disease of the cervical 
spine that is also rated 30 percent disabling, they are 
considered one disability with a combined rating of 50 
percent.  As the Veteran has "one disability" rated at 
least 40 percent disabling, coupled with an overall combined 
rating of 70 percent, he therefore meets the schedular 
requirements of 38 C.F.R. § 4.16.  However, the analysis does 
not end here.  The Board must, nevertheless, determine 
whether the Veteran's service-connected disabilities render 
him unemployable.

In considering whether the Veteran is unemployable, his 
educational and training background has been considered.  In 
this vein, his DD 214 shows that the only education he 
received in the military was a jet engine mechanic course.  
Moreover, his applications for TDIU received in April 2006 
and January 2007, the Veteran indicated that he finished high 
school and had only half a year of college education.  His 
only non-military employment was a position as a vehicle 
technician.  He also indicated that he left his last job 
because of his service-connected disability and did try to 
obtain employment since becoming too disabled to work.  He 
last worked in December 2003.  

In February 2007, the Veteran was afforded a VA examination.  
Following a physical evaluation, the examiner noted that if 
the Veteran were working, he would not be effective climbing, 
lifting, pushing, and pulling due to his service-connected 
disabilities.  

In April 2009, the Veteran was afforded another VA 
examination in connection with his claim for TDIU.  Following 
a physical examination, the examiner opined that the 
Veteran's service-connected superficial scars, well-
controlled hypertension, and degenerative joint disease of 
the left knee did not have any effect on his employment.  The 
main disabilities that did affect his employment were limited 
range of motion of his left second finger, cervical fusion, 
and ulnar radiculopathy of the left hand and arm.  The 
examiner further opined that while these three disabilities 
prevented the Veteran from work involving a lot of pushing, 
turning, and delicate grasping, they would not prevent him 
from obtaining a more sedentary type of employment or a job 
requiring a lot of standing, as long as heavy manual labor 
was not required.  

In correspondence of record and during the May 2007 hearing, 
the Veteran stated that he had been unable to find work in 
the vehicle maintenance field as he could not turn his head 
and his left arm was very weak.  He was unable to sleep well 
due to his service-connected disabilities, which also 
impacted his ability to work.  He also stated that he had not 
been able to find employment in the field he had been trained 
in and he lacked the education to work in any other field.  
In addition, his wife stated in a letter dated May 2008 that 
the Veteran was unable to move his neck and could not perform 
much activity with his left hand.  She added that he 
frequently dropped things.  The Board finds this lay 
evidence, to the extent it relates to symptoms and the 
perception of the impact these symptoms have on the Veteran's 
employment, to be competent and credible.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Board has carefully considered all of the evidence of 
record, including VA examinations and the Veteran's and his 
wife's statements specifically cited herein.  The Board has 
also considered the Veteran's employment history, educational 
attainment and vocational experience.  Overall, the Board 
finds that the preponderance of the evidence supports a 
finding that the Veteran's service connected disabilities, 
primarily his cervical spine disability and associated 
radiculopathy of the left upper extremity, has rendered him 
unable to secure or follow a substantially gainful 
occupation, upon consideration of all relevant factors, to 
include his educational background.  

Although the April 2009 VA examiner found that the Veteran 
was able to obtain a more sedentary type of employment, the 
preponderance of the evidence shows that he is unable to 
obtain such work based on his training, employment history, 
and level of education.  As the VA examiner did not consider 
the Veteran's level of education, training, and work 
experience in rendering his opinion, the Board finds that 
this opinion does not preclude a grant of TDIU.  

The evidence in this regard supports the Veteran's assertions 
that his service-connected disabilities are productive of a 
disability picture of such severity that he is precluded from 
his participating in substantially gainful employment that 
would be consistent with his educational and work background.  
Accordingly, the Board finds that a total rating based on 
individual unemployability due to service-connected 
disability is warranted.  

Notice and Assistance

The Board notes that the duty to notify and assist has been 
met to the extent necessary to grant the claim for 
entitlement to TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Thus, there is no prejudice to the veteran in 
deciding the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to TDIU is granted.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


